Exhibit 10.3
Execution Version


SECOND AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT


THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as
of May 24, 2019 (this “Amendment”), by and among CARGO AIRCRAFT MANAGEMENT,
INC., a Florida corporation (the “Borrower”), AIR TRANSPORT SERVICES GROUP,
INC., a Delaware corporation (“Holdings”), each of the financial institutions
party hereto as “Lenders” and SUNTRUST BANK, in its capacity as Administrative
Agent (in such capacity, the “Administrative Agent”).


W I T N E S S E T H:


WHEREAS, the Borrower, Holdings, the Lenders and the Administrative Agent are
parties to that certain Second Amended and Restated Credit Agreement dated as of
November 9, 2018 (the “Credit Agreement”); and


WHEREAS, the Borrower has requested certain amendments and other modifications
to the terms and provisions of the Credit Agreement, including a request to
provide Incremental Revolving Commitments in an aggregate principal amount of
$100,000,000 and a one year extension of the Final Maturity Date;


WHEREAS, the Lenders party to this Amendment and the Administrative Agent are
willing to so amend or otherwise modify such terms and provisions and to extend
the Final Maturity Date, in each case, on and subject to the terms and
conditions herein; and


WHEREAS, each of the Lenders listed on Annex 1.1A attached hereto (collectively,
the “Incremental Lenders”) are willing to provide Incremental Revolving
Commitments to the Borrower in the amounts set forth on such Annex 1.1A on and
subject to the terms and conditions herein.


NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, the parties hereto hereby agree as follows:


1.Defined Terms. Capitalized terms which are used herein without definition and
which are defined in the Credit Agreement shall have the same meanings herein as
in the Credit Agreement.


2.Amendments to Credit Agreement.


(a)
Section 1.1. of the Credit Agreement is hereby amended by adding the following
new

definitions in the appropriate alphabetical order:


“Amazon Investment Agreements” shall mean, collectively, (i) that certain
Investment Agreement dated as of March 8, 2016, by and between Holdings and
Amazon.com, Inc. (“Amazon”) and (ii) that certain Investment Agreement dated



--------------------------------------------------------------------------------





as of December 20, 2018, by and between Holdings and Amazon, each as in effect
on the Second Amendment Effective Date.
“Second Amendment Effective Date” shall mean May 24, 2019.
(b)The Credit Agreement is hereby further amended by deleting the defined terms
“Revolving Facility Final Maturity Date” and “Term Facility Final Maturity Date”
in Section 1.1. thereof and substituting in lieu thereof the following defined
terms, respectively:
“Revolving Facility Final Maturity Date” shall mean May 30, 2024, or such later
date to which the Revolving Facility Final Maturity Date may be extended
pursuant to the terms hereof or, if earlier, the date on which the Revolving
Commitments are terminated pursuant to Section 10.
“Term Facility Final Maturity Date” shall mean May 30, 2024, or such later date
to which the Term Facility Final Maturity Date may be extended pursuant to the
terms hereof or, if earlier, the date on which the Term Loans are declared
immediately due and payable pursuant to Section 10.
(c)The Credit Agreement is hereby further amended by deleting the definition of
“Change in Control” in Section 1.1. thereof in its entirety and substituting in
lieu thereof the following:
“‘Change in Control’ shall mean, at any time, (i) any Person or “group” (within
the meaning of Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
as amended (the “1934 Act”)) (a) shall have acquired, directly or indirectly,
beneficial or record ownership (within the meaning of Rule 13d-3 under the 1934
Act) of 30% or more on a fully diluted basis of the total voting power
represented by the Capital Stock of Holdings or (b) shall have obtained the
power (whether or not exercised) to elect a majority of the members of the board
of directors (or similar governing body) of Holdings (other than pursuant to
proxies solicited by the board of directors of Holdings in connection with an
election of directors); (ii) Holdings shall cease to beneficially own (as
defined in Rule 13d-3 under the 1934 Act) 100% on a fully diluted basis of the
Capital Stock of the Borrower; or (iii) during any period of 24 consecutive
months, a majority of the members of the board of directors of Holdings cease to
be composed of individuals who are Continuing Directors (as defined below);
provided, however, that (x) an underwriter, initial purchaser, investor or
holder of any Permitted Convertible Indebtedness or Permitted Warrant
Transaction shall be deemed to not directly or indirectly acquire or own the
shares of Capital Stock of Holdings issuable upon conversion or exercise, as
applicable, thereof for the purposes of clause (i)(a) above unless and until
such shares of Capital Stock are “beneficially owned” by such person within the
meaning of Section 13(d) of the 1934 Act and the rules and regulations
promulgated thereunder and (y) for purposes of determining whether a “Change of
Control” has occurred under clause (i)(a) above, any Capital Stock of Holdings
acquired and owned beneficially and of record by Amazon.com, Inc., or one or
more of its direct or indirect wholly owned


-2-



--------------------------------------------------------------------------------




domestic subsidiaries, pursuant to exercise of any or all of the Warrants (as
defined in the Amazon Investment Agreements) issued pursuant to (and in
accordance with) the Amazon Investment Agreements shall be disregarded. For
purposes of this definition, “Continuing Director” shall mean, with respect to
any period, any individuals (A) who were members of the board of directors of
Holdings on the first day of such period, (B) whose election or nomination to
that board was approved by individuals referred to in clause (A) above
constituting at the time of such election or nomination at least a majority of
that board, or (C) whose election or nomination to that board was approved by
individuals referred to in clauses (A) and (B) above constituting at the time of
such election or nomination at least a majority of that board.”
(d)The Credit Agreement is hereby further amended by deleting the first sentence
of Section 2.16(a) thereof in its entirety and substituting in lieu thereof the
following:
“At least 45 days but not more than 65 days prior to the first, second, third,
fourth and fifth Anniversary Date, provided that all of the conditions set forth
in Section 6.2(a), (b) and (c) have been met in each case, the Borrower, by
written notice to the Administrative Agent, may request an extension of the Term
Facility Final Maturity Date and/or the Revolving Facility Final Maturity Date
in effect at such time by one calendar year from the then scheduled applicable
Final Maturity Date.”
(e)The Credit Agreement is hereby further amended by deleting Section 5.2(a)(ii)
thereof in its entirety and substituting in lieu thereof the following:
“(ii)    The Borrower shall be required to repay the principal amount of the
Term Loans A-1 on the last day of March, June, September and December of each
year, commencing December 31, 2018 (each such repayment, a “Term Loan A-1
Scheduled Repayment”), each such installment on any such date to be in the
amount set forth below opposite such date:
“Date
Installment Amount
December 31, 2018
$3,750,000
March 31, 2019
$3,750,000
June 30, 2019
$3,750,000
September 30, 2019
$3,750,000
December 31, 2019
$3,750,000
March 31, 2020
$3,750,000
June 30, 2020
$3,750,000
September 30, 2020
$3,750,000
December 31, 2020
$3,750,000
March 31, 2021
$3,750,000
June 30, 2021
$3,750,000
September 30, 2021
$3,750,000
December 31, 2021
$3,750,000
March 31, 2022
$3,750,000



-3-



--------------------------------------------------------------------------------




“Date
Installment Amount
June 30, 2022
$3,750,000
September 30, 2022
$3,750,000
 
 



The Term Loan A-1 Scheduled Repayments shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
clause (b) immediately below.”
3.Incremental Facility Amendment; Extension Amendment. The parties hereto intend
that this Amendment shall constitute an Incremental Facility Amendment in
connection with the Borrower’s increase in the aggregate amount of the Revolving
Commitments in the amount of $100,000,000 pursuant to Section 2.14 of the Credit
Agreement. Each of the Incremental Lenders hereby agrees to provide to the
Borrower, subject to the terms and conditions herein (including satisfaction of
each of the conditions set forth in Section 4 immediately below), an Incremental
Revolving Commitment in the amount, for each such Incremental Lender, set forth
in Annex 1.1A attached hereto corresponding to such Incremental Lender.
Immediately after giving effect to this Amendment, the Total Revolving
Commitments shall be equal to $645,000,000 and the Revolving Commitment of each
Lender shall be as set forth on Annex 1.1B attached hereto corresponding to each
such Lender. The Incremental Revolving Commitments contemplated by this
Amendment shall be subject to the same terms and provisions (including pricing
and final maturity) as the existing Revolving Commitments. The parties hereto
acknowledge and agree that after giving effect to the Incremental Revolving
Commitments contemplated by this Amendment, the aggregate amount of Incremental
Commitments available to the Borrower is $300,000,000 and the Incremental
Commitments Effective Date with respect to the Incremental Revolving Commitments
contemplated by this Amendment shall be the Second Amendment Effective Date
(immediately after the conditions set forth in Section 4 immediately below have
been satisfied). The parties hereto further intend that this Amendment shall
constitute an Extension Amendment in connection with the extension of the Final
Maturity Date.


4.Conditions Precedent to Effectiveness. The effectiveness of this Amendment is
subject to the truth and accuracy of the warranties and representations set
forth in Sections 5 and 6 below and receipt by the Administrative Agent of each
of the following, each of which shall be in form and substance satisfactory to
Administrative Agent:
(a)    This Amendment, duly executed and delivered by the Borrower, Holdings,
the Required Lenders, the Incremental Lenders and the Administrative Agent;
(b)    A pro forma Compliance Certificate dated the Second Amendment Effective
Date, after giving effect to the Revolving Commitment Increase contemplated by
this Amendment;
(c)    A certificate of the Borrower dated as of the Second Amendment Effective
Date signed by an Authorized Officer of the Borrower certifying that, before and
after giving effect to the Revolving Commitment Increase and the amendments
contemplated by this Amendment (i) the representations and warranties contained
in Section 7 of the Credit Agreement and the other Credit Documents are true and
correct in all material respects on and as of the Second


-4-



--------------------------------------------------------------------------------




Amendment Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall have
been true and correct in all material respects as of such earlier date, (ii) no
Default or Event of Default exists before or after giving effect to the
amendments contemplated by this Amendment and (iii) all conditions set forth in
Section 6.2 of the Credit Agreement are satisfied as of the Second Amendment
Effective Date;


(d)    For the account of each Revolving Lender that has requested a Note (or a
replacement Note) in respect of such Lender’s Revolving Commitment (after giving
effect to the Revolving Commitment Increase contemplated by this Amendment), a
Note evidencing such Lender’s Revolving Commitment (after giving effect to the
Revolving Commitment Increase contemplated by this Amendment), duly executed by
an Authorized Officer of the Borrower;


(e)    A Reaffirmation of Obligations Under Credit Documents (the
“Reaffirmation”) dated as of the Second Amendment Effective Date duly executed
by each Credit Party, in the form of Exhibit I attached hereto;


(f)    A legal opinion addressed to the Administrative Agent and each of the
Lenders from Vorys, Sater, Seymour and Pease LLP, Greenberg Traurig, P.A. and
Fennemore Craig, P.C., counsel to the Credit Parties, which opinions shall be
dated the Second Amendment Effective Date and covering such matters relating to
the Credit Parties, this Amendment, and the transactions contemplated hereby as
the Administrative Agent or the Lenders shall reasonably request;


(g)    A certificate, dated as of the Second Amendment Effective Date, signed by
the Secretary (or Assistant Secretary) of each Credit Party in the form of
Exhibit II attached hereto (together with certifications as to incumbency and
signatures of such officers) with appropriate insertions and deletions, together
with (i) copies of the articles or certificate of incorporation, the limited
liability company agreement, the partnership agreement, any certificate of
designation, the by-laws, or other organizational documents of each such Credit
Party (or certifications from the applicable Credit Party that such documents
have not been amended or otherwise modified in any way since the date such
documents were delivered to the Administrative Agent (A) at the closing of the
Credit Agreement or (B) when such Credit Party became a party to the Guarantee
and Collateral Agreement), (ii) the resolutions, or such other administrative
approval, of each such Credit Party referred to in such certificate in respect
of the authorization and approval of the transactions contemplated by this
Amendment and (iii) in the case of the certificate delivered by the Borrower, a
statement that (1) all of the applicable conditions set forth in this Section 4
have been satisfied as of such date and (2) since December 31, 2018, there has
not been any change, effect, event, occurrence, state of facts or development
that has had or could reasonably be expected to have a Material Adverse Effect;


(h)    Certified copies of all consents, approvals, authorizations,
registrations and filings and orders required or advisable to be made or
obtained under applicable law, if any, or by any Contractual Obligation of each
Credit Party, in connection with the execution, delivery, performance, validity
and enforceability of this Amendment or any of the transactions contemplated
hereby, and such consents, approvals, authorizations, registrations, filings and




-5-



--------------------------------------------------------------------------------




orders shall be in full force and effect and all applicable waiting periods
shall have expired;


(i)    The payment of all fees and other amounts due and payable on or prior to
the effective date of this Amendment, including reimbursement or payment of all
out-of-pocket expenses (including reasonable fees, charges and disbursements of
counsel to the Administrative Agent) required to be reimbursed or paid by the
Borrower hereunder or under any other agreement with the Administrative Agent or
SunTrust Robinson Humphrey, Inc.;


(j)    An Affidavit of Out-Of-State Execution and Delivery regarding the
execution and delivery of the Notes and the other documents contemplated by this
Amendment, duly executed by the Borrower and notarized; and


(k)    Such other documents as the Administrative Agent may reasonably request.


To the extent that any notice was required to be delivered or otherwise provided
prior to the Second Amendment Effective Date pursuant to the terms of the Credit
Agreement in connection with any of the transactions contemplated by this
Amendment, including any notices required pursuant to Section 2.14 and Section
2.16, and such notice was not so provided, the parties hereto waive the
requirement of such notice.


5.Representations. Each of the Borrower and Holdings represents and warrants to
the Administrative Agent and the Lenders that:


(a)Power and Authority. Each of the Borrower and the other Credit Parties have
the power and authority to execute, deliver and perform the terms and provisions
of this Amendment and the Credit Agreement, as amended by this Amendment, and
have taken all necessary corporate action to duly authorize the execution,
delivery and performance of this Amendment. Each of this Amendment and the
Credit Agreement, as amended by this Amendment, constitutes the legal, valid and
binding obligation of the Borrower and Holdings enforceable in accordance with
its terms, except to the extent that the enforceability thereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws generally affecting creditors’ rights and by equitable principles.


(b)No Violation. The execution, delivery and performance by the Borrower and the
other Credit Parties of this Amendment, and compliance by them with the terms
and provisions of the Credit Agreement, as amended by this Amendment: (i) will
not contravene any provision of any law, statute, rule or regulation or any
order, writ, injunction or decree of any court or federal, state or local
Governmental Authority, (ii) will not conflict with or result in any breach of
any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any lien upon any of the property or assets of any Credit
Party pursuant to the terms of any indenture, mortgage, deed of trust, credit
agreement or loan agreement, or any other agreement, contract or instrument, to
which any Credit Party is a party or by which they or any of their property or
assets is bound or to which they may be subject or (iii) will not violate any
provision of the certificate or articles of incorporation or bylaws of the
Borrower, Holdings or any other Credit Party.


-6-



--------------------------------------------------------------------------------






(c)Governmental Approvals; Consents. No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with
(except for those that have otherwise been obtained or made on or prior to the
date of the effectiveness of this Amendment and which remain in full force and
effect on such date), or exemption by, any Governmental Authority, and no
consent, approval, authorization, registration, filing or order under any
Contractual Obligation or applicable law, is required to authorize, or is
required in connection with, (i) the execution, delivery and performance of this
Amendment by the Borrower or Holdings or (ii) the legality, validity, binding
effect or enforceability of the Credit Agreement, as amended by this Amendment,
against the Borrower or Holdings.
(d)No Default. No Default or Event of Default has occurred and is continuing as
of the date hereof and no Default or Event of Default will exist immediately
after giving effect to this Amendment.
(e)No Impairment. The execution, delivery, performance and effectiveness of this
Amendment will not: (a) impair the validity, effectiveness or priority of the
Liens granted pursuant to any Credit Document, and such Liens continue
unimpaired with the same priority to secure repayment of all of the applicable
Obligations, whether heretofore or hereafter incurred, and (b) require that any
new filings be made or other action taken to perfect or to maintain the
perfection of such Liens.
(f)Credit Parties. The list of signatories to the Reaffirmation represents a
true, correct and complete list of all Persons who are required by the terms of
the Credit Documents to be or to become a Credit Party as of the date hereof.
(g)Solvency. As of the Second Amendment Effective Date, on a pro forma basis
after giving effect to the Revolving Commitment Increase contemplated hereby and
to all Indebtedness incurred, and to be incurred under such increase, (x) the
sum of the assets, at a fair market valuation, of each Credit Party and its
respective Subsidiaries will exceed its debts, (y) no such Credit Party or its
Subsidiaries will have incurred or intended to, or believes that it will, incur
debts beyond its ability to pay such debts as such debts mature and (z) each
such Credit Party and its Subsidiaries taken as a whole will have sufficient
capital with which to conduct its business. For purposes of this clause (e),
“debt” means any liability on a claim, and “claim” means (i) right to payment
whether or not such a right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured or unsecured; or (ii) right to an equitable remedy for breach of
performance if such breach gives rise to a payment, whether or not such right to
an equitable remedy is reduced to judgment, fixed, contingent, matured,
unmatured, disputed, undisputed, secured or unsecured.
(h)Disclosure. As of the Second Amendment Effective Date, all information (other
than projections, other forward-looking information and information of a general
economic or industry-specific nature) that has been made available concerning
the Credit Parties and/or the transactions contemplated by this Amendment
prepared by, or on behalf of, the Borrower or Holdings or by any of their
respective representatives or affiliates, and made available to any Lender or
the Administrative Agent in connection with the transactions contemplated by
this Amendment on or before the Second Amendment Effective Date, when taken as a
whole, did


-7-



--------------------------------------------------------------------------------




not, when furnished, contain any untrue statements of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements are made.


6.Reaffirmation of Representations. Each of the Borrower and Holdings hereby
repeats and reaffirms all representations and warranties made to the
Administrative Agent and the Lenders in the Credit Agreement and the other
Credit Documents on and as of the date hereof (and after giving effect to this
Amendment) with the same force and effect as if such representations and
warranties were set forth in this Amendment in full (except to the extent that
such representations and warranties relate expressly to an earlier date, in
which case such representations and warranties were true and correct as of such
earlier date).


7.No Further Amendments; Ratification of Liability. Except as expressly amended
or waived hereby, the Credit Agreement and each of the other Credit Documents
shall remain in full force and effect in accordance with their respective terms,
and the Lenders and the Administrative Agent hereby require strict compliance
with the terms and conditions of the Credit Agreement and the other Credit
Documents in the future. Each of the Borrower and Holdings hereby (i) restates,
ratifies, confirms and reaffirms its respective liabilities, payment and
performance obligations (contingent or otherwise) and each and every term,
covenant and condition set forth in the Credit Agreement and the other Credit
Documents to which it is a party, all as amended by this Amendment, and the
liens and security interests granted, created and perfected thereby and (ii)
acknowledges and agrees that this Amendment shall not in any way affect the
validity and enforceability of any Credit Document to which it is a party, or
reduce, impair or discharge the obligations of the Borrower or Holdings or the
Collateral granted to the Administrative Agent and/or the Lenders thereunder.
The Lenders’ agreement to the terms of this Amendment or any other amendment of
the Credit Agreement or any other Credit Document shall not be deemed to
establish or create a custom or course of dealing between the Borrower, Holdings
or the Lenders, or any of them. This Amendment shall be deemed to be a “Credit
Document” for all purposes under the Credit Agreement. After the effectiveness
of this Amendment, each reference to the Credit Agreement in any of the Credit
Documents shall be deemed to be a reference to the Credit Agreement as amended
by this Amendment.




-8-



--------------------------------------------------------------------------------




8.Allocations of Revolving Commitments and Revolving Loans. The Administrative
Agent, the Lenders and the Borrower agree that the Revolving Commitment of each
of the Revolving Lenders immediately prior to the effectiveness of this
Amendment shall be reallocated among the Revolving Lenders such that,
immediately after the effectiveness of this Amendment in accordance with its
terms and the Revolving Commitment Increase, the Revolving Commitment of each
Revolving Lender shall be as set forth on Annex 1.1B attached hereto. In order
to effect such reallocations, assignments shall be deemed to be made among the
Revolving Lenders in such amounts as may be necessary, and with the same force
and effect as if such assignments were evidenced by the applicable Assignment
Agreements (but without the payment of any related assignment fee), and no other
documents or instruments shall be required to be executed in connection with
such assignments (all of which such requirements are hereby waived) other than
the execution of any documents or instruments required for the effectiveness of
this Amendment pursuant to Section 4 of this Amendment. Further, to effect the
foregoing, each Revolving Lender agrees to make cash settlements in respect of
any outstanding Revolving Loans, either directly or through the Administrative
Agent, as the Administrative Agent may direct or approve, such that after giving
effect to this Amendment, each Revolving Lender holds Revolving Loans equal to
its Pro Rata Share (based on the Revolving Commitment of each Lender as set
forth on Annex 1.1B attached hereto).


9.Post Closing Covenant. Holdings and the Borrower shall cause to be delivered
to the Administrative Agent, on or before the date that is 15 days after the
Second Amendment Effective Date (or such later date as the Administrative Agent
shall agree), each of the following:


(i)    a legal opinion from Daugherty, Fowler, Peregrin, Haught & Jenson, P.C.,
special FAA counsel to Holdings and its Subsidiaries, addressed to the
Administrative Agent and each of the Lenders, such opinion to be in form and
content satisfactory to the Administrative Agent (and in any event covering the
matters described in clause (ii) immediately below and those set forth in the
opinion delivered by such law firm in connection with the Credit Agreement);


(ii)    evidence that FAA form “Aircraft Security Agreements” and/or “Amended
and Restated Aircraft Security Agreements”, the substance of which shall be
satisfactory to the Administrative Agent, covering the Aircraft and Engines
included in the Collateral Pool have been filed with the FAA, and priority
search certificates satisfactory to the Administrative Agent identifying the
registrations made with the “International Registry” (as defined under the Cape
Town Convention) with respect to the airframe of such Aircraft and its Engines
and confirming that, except (x) with respect to Liens in existence on the
Closing Date with respect to the airframe and Engines described on Annex 1.1(B)
to the Credit Agreement or (y) as otherwise agreed by the Administrative Agent,
no other registrations have been made with respect to such airframe or Engines
that have not been subordinated to the registrations made in favor of the
Administrative Agent or discharged; and


(iii)    evidence that all other actions necessary or, in the reasonable opinion
of the Administrative Agent, desirable to perfect and protect the security
interests purported to be created by the Security Documents have been taken.


-9-



--------------------------------------------------------------------------------






10.Other Provisions.


(a)This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original, and all counterparts, taken
together, shall constitute but one and the same document.


(b)The Borrower agrees to reimburse the Lenders and the Administrative Agent on
demand for all reasonable costs and expenses (including, without limitation,
reasonable attorneys’ fees) incurred by such parties in negotiating, documenting
and consummating this Amendment, the other documents referred to herein, and the
transactions contemplated hereby and thereby.


(c)THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.


(d)THIS AMENDMENT CONSTITUTES THE ENTIRE CONTRACT AMONG THE PARTIES HERETO
RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ANY AND ALL PREVIOUS
DISCUSSIONS, CORRESPONDENCE, AGREEMENTS AND OTHER UNDERSTANDINGS, WHETHER ORAL
OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF.


(e)In consideration of the amendments contained herein, each of the Borrower and
Holdings hereby waives and releases each of the Lenders and the Administrative
Agent from any and all known claims and defenses with respect to the Credit
Agreement and the other Credit Documents and the transactions contemplated
thereby.
(f)Each of the Borrower and Holdings agrees to take all further actions and
execute such other documents and instruments as the Administrative Agent may
from time to time reasonably request to carry out the transactions contemplated
by this Amendment, the Credit Documents and all other agreements executed and
delivered in connection herewith.
(g)THE PARTIES HERETO HAVE ENTERED INTO THIS AMENDMENT SOLELY TO AMEND TERMS OF
THE CREDIT AGREEMENT. THE PARTIES DO NOT INTEND THIS AMENDMENT NOR THE
TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AMENDMENT AND THE TRANSACTION
CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE
OBLIGATIONS OWING BY THE BORROWER OR HOLDINGS UNDER OR IN CONNECTION WITH THE
CREDIT AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS.




-10-



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Borrower, Holdings, the Lenders and the Administrative
Agent have caused this Second Amendment to Second Amended and Restated Credit
Agreement to be duly executed by their respective duly authorized officers and
representatives as of the day and year first above written.


CARGO AIRCRAFT MANAGEMENT, INC.






By: /s/ W. Joseph Payne
Name:    W. Joseph Payne
Title:    Vice President, Secretary




AIR TRANSPORT SERVICES GROUP, INC.




By: /s/ Joseph C. Hete
Name:    Joseph C. Hete    
Title:    President & Chief Executive Officer


















[Signatures Continue on Following Pages]





--------------------------------------------------------------------------------









SUNTRUST BANK, as Administrative Agent and as a Lender






By: /s/ Chris Hursey
Name: Chris Hursey
Title:    Director


































































[Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement]





--------------------------------------------------------------------------------







 
BANK OF AMERICA, N.A., as a Lender
 
 
 
 
 
 
 
By: /s/ Gregg Bush
 
Name: Gregg Bush
 
Title: Senior Vice President
 
 
 
 



































































[Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement]





--------------------------------------------------------------------------------







 
PNC BANK, NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
 
 
By: /s/ David C. Beckett
 
Name: David C. Beckett
 
Title: Senior Vice President
 
 
 
 

































































[Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement]





--------------------------------------------------------------------------------







 
JPMORGAN CHASE BANK, N.A., as a Lender
 
 
 
 
 
 
 
By: /s/ Poonam N. Patel
 
Name: Poonam N. Patel
 
Title: Authorized Officer
 
 
 
 

































































[Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement]





--------------------------------------------------------------------------------







 
REGIONS BANK, as a Lender
 
 
 
 
 
 
 
By: /s/ Joe Dancy
 
Name: Joe Dancy
 
Title: Senior Vice President
 
 
 
 



































































[Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement]





--------------------------------------------------------------------------------







 
BRANCH BANKING AND TRUST COMPANY, as a Lender
 
 
 
 
 
 
 
By: /s/ Melinda Gulledge
 
Name: Melinda Gulledge
 
Title: Assistant Vice President
 
 
 
 





























































[Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement]





--------------------------------------------------------------------------------







 
COMPASS BANK, as a Lender
 
 
 
 
 
 
 
By: /s/ Jeffrey Bork
 
Name: Jeffrey Bork
 
Title: Vice President
 
 
 
 

































































[Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement]





--------------------------------------------------------------------------------







 
GOLDMAN SACHS BANK USA,
as a Lender
 
 
 
 
 
 
 
By: /s/ Ryan Durkin
 
Name: Ryan Durkin
 
Title: Authorized Signatory
 
 
 
 































































[Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement]





--------------------------------------------------------------------------------







 
CIBC BANK USA, as a Lender
 
 
 
 
 
 
 
By: /s/ Nick Fadel
 
Name: Nick Fadel
 
Title: Managing Director
 
 
 
 































































[Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement]





--------------------------------------------------------------------------------







 
THE NORTHERN TRUST COMPANY, as a Lender
 
 
 
 
 
 
 
By: /s/ John Di Legge
 
Name: John Di Legge
 
Title: Senior Vice President
 
 
 
 

































































[Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement]





--------------------------------------------------------------------------------







 
ATLANTIC UNION BANK, as a Lender
 
 
 
 
 
 
 
By: /s/ deK Bowen
 
Name: deK Bowen
 
Title: Senior Vice President
 
 
 
 

































































[Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement]





--------------------------------------------------------------------------------







 
ATLANTIC CAPITAL BANK, N.A., as a Lender
 
 
 
 
 
 
 
By: /s/ Richard A. Oglesby, Jr.
 
Name: Richard A. Oglesby, Jr.
 
Title: Executive Vice President
 
 
 
 

































































[Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement]







--------------------------------------------------------------------------------









 
BOKF, NA, as a Lender
 
 
 
 
 
 
 
By: /s/ Jane P. Faulkenberry
 
Name: Jane P. Faulkenberry
 
Title: Senior Vice President
 
 
 
 

































































[Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement]





--------------------------------------------------------------------------------











 
TRISTATE CAPITAL BANK, as a Lender
 
 
 
 
 
 
 
By: /s/ Ellen Frank 
 
Name: Ellen Frank
 
Title: Senior Vice President
 
 
 
 







































[End of Signatures]






















[Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement]





--------------------------------------------------------------------------------





Annex 1.1A


Incremental Lender
Incremental Revolving Commitment
SunTrust Bank
$13,669,724.77
Bank of America, N.A.
$14,284,403.67
PNC Bank, N.A.
$14,284,403.67
Regions Bank
$11,706,422.02
JPMorgan Chase Bank, N.A.
$11,700,000.00
Branch Banking and Trust Company
$9,743,119.27
Compass Bank
$10,634,948.39
CIBC Bank USA
$3,908,256.88
Goldman Sachs Bank USA
$3,853,125.00
The Northern Trust Company
$1,500,000.00
Atlantic Union Bank
$2,752,293.58
BOKF, NA
$1,963,302.75


Total
$100,000,000










































--------------------------------------------------------------------------------





Annex 1.1B


Lender
Revolving Commitment
SunTrust Bank
$88,169,724.77
Bank of America, N.A.
$86,684,403.67
PNC Bank, N.A.
$86,684,403.67
Regions Bank
$75,506,422.02
JPMorgan Chase Bank, N.A.
$75,500,000.00
Branch Banking and Trust Company
$62,843,119.27
Compass Bank
$52,034,948.39
CIBC Bank USA
$25,208,256.88
Goldman Sachs Bank USA
$25,053,125.00
The Northern Trust Company
$18,500,000.00
Atlantic Union Bank
$17,752,293.58
BOKF, NA
$12,663,302.75
Atlantic Capital Bank, N.A.
$12,000,000.00
TriState Capital Bank
$6,400,000.00


Total
$645,000,000












































--------------------------------------------------------------------------------





EXHIBIT I


REAFFIRMATION OF OBLIGATIONS UNDER CREDIT DOCUMENTS


May 24, 2019


Reference is hereby made to (i) that certain Second Amended and Restated Credit
Agreement dated as of November 9, 2018 among Cargo Aircraft Management, Inc.
(the “Borrower”), Air Transport Services Group, Inc. (“Holdings”), the Lenders a
party thereto and SunTrust Bank, as Administrative Agent (the “Credit
Agreement”; capitalized terms used herein and not defined herein have the
meanings ascribed to such terms in the Credit Agreement) and (ii) that certain
Second Amendment to Second Amended and Restated Credit Agreement dated as of the
date hereof (the “Amendment”) among the Borrower, Holdings, the Lenders party
thereto and the Administrative Agent.
Each Credit Party acknowledges and reaffirms that (i) all liens and security
interests granted to the Administrative Agent and the Lenders under the Security
Documents remain in full force and effect and shall continue to secure the
Obligations and (ii) the validity, perfection, enforceability or priority of
such liens and security interests will not be impaired in any way by the
Amendment.
Each of the undersigned Credit Parties hereby further reaffirms its continuing
obligations owing to the Administrative Agent and the Lenders under each of the
Credit Documents (including, without limitation, the guarantee obligations of
each Guarantor under the Guarantee and Collateral Agreement) to which such
Person is a party, and each Credit Party agrees that the amendments contained in
the Amendment are solely to amend the terms of the Credit Agreement and do not
in any way affect the validity and/or enforceability of any Credit Document, or
reduce, impair or discharge the obligations of such Person thereunder.
Each of the undersigned Credit Parties hereby represents and warrants to the
Administrative Agent and the Lenders that: (a) the execution and delivery by the
Credit Parties of this Reaffirmation is within the power (corporate or
otherwise) and authority of the Credit Parties, has been duly authorized and
approved by all requisite action on the part of the Credit Parties, and does not
and will not contravene, breach or conflict with any provision of applicable law
or any of the charter or other organic documents of the Credit Parties, or any
indenture, agreement, instrument or undertaking binding on the Credit Parties;
(b) this Reaffirmation has been duly executed by the Credit Parties; and (c) the
Credit Documents remain in full force and effect and constitute the legal, valid
and binding obligations of the Credit Parties, enforceable in accordance with
their terms, except as limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or affecting generally the enforcement of
creditor's rights; and (d) all of the Obligations are absolute and
unconditional, and such Obligations are not subject to any claim, defense,
deduction, right of offset or otherwise.
THE CREDIT PARTIES DO NOT INTEND THE AMENDMENT NOR THE TRANSACTIONS CONTEMPLATED
THEREBY TO BE, AND THE AMENDMENT AND THE TRANSACTION CONTEMPLATED THEREBY SHALL
NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING BY THE CREDIT
PARTIES





--------------------------------------------------------------------------------





UNDER OR IN CONNECTION WITH THE CREDIT AGREEMENT OR ANY OF THE OTHER CREDIT
DOCUMENTS.


This Reaffirmation shall be construed in accordance with and be governed by the
law (without giving effect to the conflict of law principles thereof) of the
State of New York.








[Signatures Appear on Following Page]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has duly executed and delivered this
Reaffirmation of Obligations under Credit Documents as of the date first written
above.




CARGO AIRCRAFT MANAGEMENT, INC.






By:                                    
Name: W. Joseph Payne    
Title: Vice President, Secretary






ABX AIR, INC.






By:                                    
Name: W. Joseph Payne    
Title: Vice President, General Counsel & Secretary    




LGSTX DISTRIBUTION SERVICES, INC.






By:                                    
Name: W. Joseph Payne    
Title: Vice President, Secretary




AIRBORNE GLOBAL SOLUTIONS, INC.






By:                                    
Name: W. Joseph Payne    
Title: Vice President & Secretary    




[Signatures Continue on Following Pages]


[Signature Pages to Reaffirmation of Obligations Under Credit Documents]

--------------------------------------------------------------------------------





AIRBORNE MAINTENANCE AND ENGINEERING SERVICES, INC.






By:                                    
Name: W. Joseph Payne    
Title: Vice President & Secretary    




AIR TRANSPORT INTERNATIONAL LIMITED LIABILITY COMPANY






By:                                    
Name: W. Joseph Payne    
Title: Vice President, Secretary    




AMES MATERIAL SERVICES INC.






By:                                    
Name: W. Joseph Payne    
Title: Vice President, Secretary    




AIR TRANSPORT INTERNATIONAL, INC.






By:                                    
Name: James F. O’Grady    
Title: President    




CARGO AVIATION, INC.






By:                                    
Name: W. Joseph Payne    
Title: Vice President, Secretary    


[Signature Pages to Reaffirmation of Obligations Under Credit Documents]

--------------------------------------------------------------------------------









CARGO HOLDINGS INTERNATIONAL, INC.






By:                                    
Name: W. Joseph Payne    
Title: Vice President, Secretary    




LGSTX FUEL MANAGEMENT, INC.






By:                                    
Name: W. Joseph Payne    
Title: Vice President, Secretary    




LGSTX SERVICES, INC.






By:                                    
Name: W. Joseph Payne    
Title: Secretary    




AIR TRANSPORT SERVICES GROUP, INC.






By:                                    
Name: W. Joseph Payne    
Title: Chief Legal Officer & Secretary    




GLOBAL FLIGHT SOURCE, INC.






By:                                    
Name: W. Joseph Payne    
Title: Vice President, Secretary


[Signature Pages to Reaffirmation of Obligations Under Credit Documents]

--------------------------------------------------------------------------------











LGSTX CARGO SERVICES, INC.






By:                                    
Name: W. Joseph Payne    
Title: Vice President, Secretary




PEMCO WORLD AIR SERVICES, INC.






By:                                    
Name: W. Joseph Payne    
Title: Vice President, Secretary




OMNI AIR INTERNATIONAL, LLC






By:                                    
Name: Richard F. Corrado    
Title: Vice President, Secretary




OMNI AVIATION LEASING, LLC.






By:                                    
Name: W. Joseph Payne    
Title: Vice President, Secretary


















[Signature Pages to Reaffirmation of Obligations Under Credit Documents]

--------------------------------------------------------------------------------





T7 AVIATION LEASING, LLC






By:                                    
Name: W. Joseph Payne    
Title: Vice President, Secretary




ADVANCED FLIGHT SERVICES, LLC






By:                                    
Name: W. Joseph Payne    
Title: Vice President, Secretary




TRIFACTOR SOLUTIONS, LLC






By:                                    
Name: W. Joseph Payne    
Title: Vice President, Secretary




[End of Signatures]


[Signature Pages to Reaffirmation of Obligations Under Credit Documents]

--------------------------------------------------------------------------------






EXHIBIT II


[FORM OF SECTRETARY’S CLOSING CERTIFICATE]


I, the undersigned, [Assistant] Secretary of [Name of Credit Party], a
[_______________] organized and existing under the laws of the State of
_______________ (the “Company”), do hereby certify on behalf of the Company
that:
1.    This Certificate is being delivered on May 24, 2019 and is furnished
pursuant to that certain Second Amendment to Second Amended and Restated Credit
Agreement dated as of the date hereof, among Cargo Aircraft Management, Inc., a
Florida corporation (the “Borrower”), Air Transport Services Group, Inc., a
Delaware corporation, the several Lenders from time to time party thereto and
SunTrust Bank, as Administrative Agent for the Lenders (such Credit Agreement,
as in effect on the date of this Certificate, being herein called the “Credit
Agreement”). Unless otherwise defined herein, capitalized terms used in this
Certificate shall have the meanings set forth in the Credit Agreement.
2.    The following named individuals are duly qualified and acting elected or
appointed officers of the Company, and each holds the office of the Company set
forth opposite his or her name, each of whom is authorized to sign the
[Amendment/Reaffirmation] on behalf of the Company. The signature written
opposite the name and title of each such officer is his or her genuine
signature.
Name1
Office
Signature
________________
________________
______________________
________________
________________
______________________
________________
________________
______________________



3.    Attached hereto as Exhibit A is a true and complete copy of the [Charter
Document] of the Company, including all amendments thereto, as filed in the
Office of the Secretary of State of the State of __________ (the “Secretary of
State”), which constitutes the [Charter Document] of the Company as presently in
effect (the “[Articles of ___________]”); no amendment to the Articles of
______________ is pending or contemplated, and there are no proceedings, pending
or contemplated, for the merger, consolidation, conversion, liquidation or
dissolution of the Company; and no steps have been or are being taken to appoint
an administrator, receiver, liquidator or analogous person or body to wind up or
dissolve the Company2.
4.    Attached hereto as Exhibit B is a true and correct copy of the [By-Laws]
[limited liability company agreement] of the Company which was duly adopted and
is in full force and effect on the date hereof3.




1 Include name, office and signature of each officer who will sign any Credit
Document, including the officer who will sign the certification at the end of
this Certificate or related documentation.
2 May include alternate statement that documents have not been amended, changed
or otherwise modified in any way since the Closing Date.
3 May include alternate statement that such documents have not been amended,
changed or otherwise modified in any way since the Closing Date.

--------------------------------------------------------------------------------








5.    Attached hereto as Exhibit C is a true and correct copy of resolutions
authorizing the execution, delivery and performance of the
[Amendment/Reaffirmation], which [have][has] been duly adopted by unanimous
written consent of the members of the Company, and said resolutions have not
been rescinded, amended or modified, are in full force and effect on the date
hereof, and have been duly filed with the minutes of the proceedings of the
members4.
6.    Attached hereto as Exhibit D is a certificate of good standing from the
Secretary of State of the jurisdiction of incorporation or organization of the
Company.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




4 In the case of the Borrower only, this Certificate shall also state that: (1)
all of the applicable conditions set forth in this Section 4 of the Amendment
have been satisfied and (2) since December 31, 2018, there has not been any
change, effect, event, occurrence, state of facts or development that has had or
could reasonably be expected to have a Material Adverse Effect.

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Certificate as of the date first written above.


[COMPANY]




_________________________________


_____________________, Secretary

























































































--------------------------------------------------------------------------------













Exhibit A


Articles of ______________

























































































--------------------------------------------------------------------------------















Exhibit B


[By-Laws][Limited Liability Company Agreement]























































































--------------------------------------------------------------------------------

















Exhibit C


Resolutions





















































































--------------------------------------------------------------------------------



















Exhibit D


Good Standing Certificate





